182 S.E.2d 204 (1971)
12 N.C. App. 32
STATE of North Carolina
v.
John Peurifoy SPEIGHTS.
No. 7110SC346.
Court of Appeals of North Carolina.
July 14, 1971.
*205 Atty. Gen. Robert Morgan, by Asst. Atty. Gen. Myron C. Banks and Staff Attorney Ronald M. Price, Raleigh, for the State.
Manning, Fulton & Skinner by John B. McMillan, Raleigh, for defendant appellant.
VAUGHN, Judge.
At trial defendant was not represented by privately employed counsel. He did not waive any right he may have had to court-appointed counsel. In fact, his request for court-appointed counsel at a prior term of court had been denied without, as far as this record discloses, any determination as to his indigency. The punishment for a violation of G.S. § 14-223 is a fine not to exceed $500.00, imprisonment for not more than six months, or both. Since the maximum punishment for the two offenses with which defendant was charged could have been seven months, defendant contends that he was denied his constitutional right to counsel. We do not agree. Neither offense with which defendant was tried constituted a "serious offense." State v. Morris, 275 N.C. 50, 165 S.E.2d 245; State v. Hickman, 9 N.C.App. 592, 176 S.E.2d 910. This remains to be so even though the cases were, quite properly we think, consolidated for trial.
The defendant assigns as error that he received a more severe sentence in the superior court than had been imposed by the district court. For the reasons set forth in State v. Sparrow, 276 N.C. 499, 173 S.E.2d 897, and State v. Spencer, 276 N.C. 535, 173 S.E.2d 765, this assignment of error is overruled.
We have carefully considered defendant's other assignments of error and find them to be without merit.
No error.
MALLARD, C. J., and PARKER, J., concur.